DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn on view of Kim et al.
Quinn discloses the use of a bow hair material for a bow hair of a bow of a bowed string instrument, the bow hair material comprising: a resin thread (see paragraph 0012); the bow comprising: a stick; and a bow hair comprising the bow hair material and mounted on the stick (see figure 1). Quinn further discloses a change in length of the thread caused by humidity is .5% or less (paragraph 0040); with an elongation rate at 70%.
Quinn does not disclose the use of polyphenylene sulfide.
Kim et al discloses the use of a hair filament made from a polyphenylene sulfide.
Quinn and Kim do not disclose the use of a welding means or a specific hair diameter.
Parkyns discloses the use of violin bow hair with a diameter of .1 to .3 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Quinn to include the polyphenylene sulfide as disclosed in Kim et al and a specific elongation means since 
it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; the use of a welding means since the use of welding elements is conventional and well known in the art, and the specific dimensions as disclosed  in Parkyns in order to obtain the desired frictional effect on the strings of the instrument.

Response to Arguments
4.	Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. The applicant argues that his invention “is to provide bow hair material used for a bow hair of a bow for a bowed string instrument”. Regarding the applicant’s argument, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d  1647. 
The applicant also argues  durability and undergoing a small dimensional change caused by a temperature change and a humidity change,"4 and withstands rubbing so that by the time a "number of cut hairs.  amounts to 20% [the bow has been reciprocated] 200,000 times or more. In response to this argument, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Kim, is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim discloses that the use of  his filaments provides strength and elongation (paragraph 0071).Therefor the Kim reference is particularly pertinent to the problem of hair strength and longevity.

5.	Claim 8 is allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837